Opinion issued March 17, 2005 


     











In The
Court of Appeals
For The
First District of Texas




NO. 01-04-01288-CV




IN RE MARYLAND CASUALTY COMPANY AND NORTHERN
INSURANCE COMPANY OF NEW YORK, Relators





Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relators, Maryland Casualty Company and Northern Insurance Company of
New York, have filed a petition for writ of mandamus complaining about the trial
court’s
 December 10, 2004 order that requires relators to pay $855,000 to the real
parties in interest, Monique Kirkland Hodgson, as Guardian of the Person and Estate
of Earl Dudley Kirkland III, Individually and on Behalf of the Estate of Billie Jo
Kirkland, Earl Kirkland Jr., and Lynn Nell Shimek.  
          Relators have filed an unopposed motion to dismiss their petition for writ of
mandamus.  More than 10 days have elapsed, and no objection has been filed.  See
Tex. R. App. P. 10.3(a).  Accordingly, the motion is granted, and the petition for writ
of mandamus is dismissed.  See Tex. R. App. P. 42.1(a)(1).
          We withdraw our January 11, 2005 order that stayed all proceedings in the trial
court.  All other pending motions in this mandamus proceeding are overruled as moot. 

PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.